Citation Nr: 1613417	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  14-28 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to waiver for overpayment of educational benefits.

2.  Entitlement to an extension of the Veteran's period of eligibility for receiving educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 Bill), in excess of 36 months.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active duty from June 1985 to April 1988, and from May 2007 to February 2010.

This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2013 and July 2015 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The jurisdiction of the claims file lies with the RO in Oakland, California. 

The Veteran testified before the undersigned in March 2015.  A transcript of that hearing is of record.  The case was most recently before the Board in October 2015 when the claims were remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no indication of fraud, misrepresentation, or bad faith by the Veteran in the creation of the overpayment of educational benefits.

2.  Recovery of the overpayment would, based on hearing testimony and other evidence in the file regarding the Veteran's financial situation, will cause him undue hardship. 


3.  In a February 2016 statement, which was prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his claim for entitlement to an extension of the Veteran's period of eligibility for receiving educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 Bill), in excess of 36 months.


CONCLUSIONS OF LAW

1.  Recovery of the overpayment of education benefits would be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an extension of the Veteran's period of eligibility for receiving educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 Bill), in excess of 36 months have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Waiver for Overpayment of Educational Benefits.

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963 (2015).
 
In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard 'equity and good conscience' will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side, the Veteran or VA.  The phrase 'equity and good conscience' means arriving at a fair decision between the obligor and the Government.
 
In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).
 
Generally, for a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  There is no issue of timeliness here as the requests for waivers were received within 180 days following the date of notice of the indebtedness.

The overpayments in question arise first from when the Veteran enrolled in 12 credit hours for the September 6, 2012 to December 22, 2012 term.  On September 26, 2012, the Veteran reduced his course load to 3 hours.  This created a debt for housing in the amount of $2,742.00, and a debt for tuition and fees in the amount of $2,772.29.  The Veteran timely requested a waiver of the debt which was subsequently denied.  

The second debt was created when the Veteran enrolled in 12 credit hours for the term September 5, 2013 to December 21, 2013.  On September 18, 2013, the Veteran reduced his course load to 9 hours.  This created a debt for tuition and fees in the amount of $1,337.07.  The Veteran timely requested a waiver, which the RO denied. 

The Veteran asserts that the debts which he created by dropping college courses should be waived.  He is not challenging the validity of the overpayment.  He alleges that he reduced his course loads due to health-related reasons.  The claims file contains letters from the Veteran's physicians certifying the Veteran was suffering from health problems during both of the semesters in question.  

In a May 2015 letter, from his physician's office, it was noted that in the Fall of 2012 the Veteran was only able to take 1 class online due to a serious flare up of his posttraumatic stress disorder (PTSD) and other psychological problems.  The letter indicates that in the Fall of 2013 he had to drop a reading and writing class because of eye surgery and recovery time post operatively.  It was noted that all of these symptoms and episodes were related to injuries the Veteran sustained while in the Army.  In a June 2015 letter from his VA treating physician it was noted that the Veteran is a 100 percent disabled and followed at the Oakland clinic.  It states that the Veteran had to drop numerous classes over the past 5 years for a 2012 PTSD exacerbation and 2012 eye surgery (one of three eye surgeries). 

During the March 2015 hearing, the Veteran testified that he had to drop classes in the Fall of 2012 due to a PTSD flare-up and in the Fall of 2013 due to eye surgery. 

The evidence does not reflect that the Veteran committed fraud, misrepresentation, or bad faith in the initial incurrence of the debts. If there is no indication of fraud, misrepresentation, or bad faith, as in this case, recovery of overpayment of benefits is prohibited if the Secretary determines that recovery would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  The recovery of an overpayment shall be waived if it is determined that recovery of the indebtedness would be against equity and good conscience.  38 C.F.R. § 1.963(a).  Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair.  38 C.F.R. § 1.965(a). 

The regulations set forth six non-exclusive elements that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  Id.  Each of the six elements must be addressed.

The first element is 'fault of the debtor,' defined as '[w]here actions of the debtor contribute to creation of the debt.'  38 C.F.R. § 1.965(a)(1).  In this case, the debts at issue were created when the Veteran withdrew from classes after becoming ill.  The Board finds that he is not at fault for the debts, as his disabilities have not been found to be preventable by the Veteran or willfully caused by the Veteran.
 
The second element concerns 'balancing of faults.' 38 C.F.R. § 1.965(a)(2).  This requires weighing the fault of the debtor against the fault of VA.  The Board does not find that VA was at fault in the creation of the debts. VA paid the tuition and housing under the reasonable assumption that the Veteran would be attending school for the amount of time for which he was registered.  The Veteran withdrew from some classes in both the Fall of 2012 and the Fall of 2013, after VA had authorized the benefits.  VA notified the Veteran that he had been overpaid due to his withdrawal.  Thus, the Board finds no VA fault.
 
The third element is 'undue hardship.'  The standard is '[w]hether collection would deprive debtor or family of basic necessities.'  38 C.F.R. § 1.965(a)(3).  The Board finds that there would be undue hardship to the Veteran if he repays the debt.  The evidence reflects that the Veteran has filed for bankruptcy and has had foreclosure proceedings filed against his home.  The evidence supports a finding that it would be an undue hardship for the Veteran to repay the debt. 

The fourth element concerns whether recovery of the overpayment would defeat the purpose for which the benefits were intended.  38 C.F.R. § 1.965(a)(4).  The Board finds that recovery of the debt would not nullify the objective for which benefits are intended.  Educational benefits are intended to provide payment while the Veteran was enrolled in school, and he was not enrolled for the amount of credits he initially signed up for during the periods for which overpayment was incurred.  The recovery of benefits for which he was not entitled, would not defeat the purpose for which they were awarded.
 
The fifth element involves 'unjust enrichment,' i.e., the concept that failure to make restitution would result in unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this case, the evidence does not show that the Veteran was refunded any money by the school when he decreased his credit hours.  The Board is sympathetic to the Veteran's medical situation and his inability to continue with his education to the full load of credits he initially signed up for in 2012 and 2013.  

Finally, the Board finds that there is no evidence showing that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits. 

After review of all the evidence of record, carefully weighing all relevant factors and the contentions of the Veteran, the Board finds that recovery of the overpayment created in the Fall of 2012 ($2,742.00 housing debt, and a debt for tuition and fees in the amount of $2,772.29) and in the Fall of 2013 (debt for tuition and fees in the amount of $1,337.07) would be against equity and good conscience.   

In light of the clear evidence that recovery of the debt would create significant financial hardship on the Veteran, the Board finds that denying his request for a waiver would result in undue hardship.  Accordingly, waiver of the validly created overpayment in the Fall of 2012 and the Fall of 2013 is warranted

II. Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).

The Veteran perfected an appeal on the issue of entitlement to an extension of the Veteran's period of eligibility for receiving educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 Bill), in excess of 36 months.  However, in a February 2016 statement the Veteran, through his representative,  indicated that he was withdrawing his claim.  

The Board finds that the claim for entitlement to an extension of the Veteran's period of eligibility for receiving educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 Bill), in excess of 36 months has been withdrawn.  The Board does not have jurisdiction to review the appeal regarding this issue, and it is dismissed.

ORDER

Waiver of overpayment of education benefits in the amount of $2,742.00, $2,772.29, and $1,337.07 is granted.

The claim for entitlement to an extension of the Veteran's period of eligibility for receiving educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 Bill), in excess of 36 months is dismissed without prejudice.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


